Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks filed 11/24/2021 is acknowledged. 
	The Double Patenting rejection of claims 1-6, 9-10, 13-14, 18-19 over US Patent No. 10,806,101 and US Patent No. 10,010,103 is withdrawn per Terminal Disclaimer (TD) electronically filed 11/24/2021. 
	The rejection of claims 1-6, 9-10, 13-14, 18-19  under 35 U.S.C. 103(a) is withdrawn per claim merits and per Applicant’s Declaration. 
	Claims 7-8, 11-12, 15-17 are cancelled.
	Claims 1-6, 9-10, 13-14, 18-19 are being considered on the merits. 
Information Disclosure Statement
	The IDS of August 26, 2021 includes US 2021/0025127 which is a non-analogous art. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Humfeld (US 2,693,665) discloses a method for producing mushroom mycelium by submerged culture in liquid medium. Humfeld teaches of using a medium comprising carbohydrates, a source of nitrogen and mineral salts. While it is taught that the nitrogen source may be a protein and/or hydrolyzed protein, there is no mention of a protein source comprising at least 50% (dwb) protein with specific reference to soybean protein. Humfeld is also silent to the reduction of bitterness and beany flavor/aroma in the protein source.

	Claims 1-6, 9-10, 13-14, 18-19 are novel and non-obvious. Claims 1-6, 9-10, 13-14, 18-19 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAMID R BADR/Primary Examiner, Art Unit 1791